DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the phrase “first and second roof panels” are considered to be indefinite as it lacks proper antecedent basis.  In claim 1 applicant recites “a first panel” and a “second panel” not first and second “roof” panels
In claims 5 and 10 the phrase “substantially constructed of one or more hard panels” is considered to be indefinite.  Is unclear if applicant is reciting additional panels or that the already recited “panel’s (see lines 2 and 3 in both claims 1 and 6) are “hard” panels. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Johnson US Patent No. 3,001,813.
The Johnson patent discloses a convertible A-frame structure comprising:
(claim 1) a first panel  (21) with a first end and second end; a second panel (25’) with a first end and second end; a pivotal connection joining the first and second panels at first ends (see column 2, lines 49 – 53); the first and second panels operable to nest together in a first configuration in which they are generally horizontally stacked (see figure 1; see column 2, lines 31-43); and the first and second panels further operable to extend to a second configuration in which they form an A-frame (see figure 3). 

In regard to claim 2, Johnson discloses the first and second panel second ends located opposite the pivotal connection and adjacent to each other when the panels are in the first configuration (see column 2, lines 31-38; see figure 2 with the second end of second panel 25’ [second end has hinges 23] near first panel 20 second end which is connected to sidewall 9; it can be seen that when the camper is completely folded that the second ends of the first panel 21 and the second panel 25’ are “adjacent” each other) . 


 
In regard to claim 5, Johnson discloses, substantially constructed of one or more hard panels (see column 2, lines 31 -34).


(claim 6) a first roof panel (21) with a first end and second end; a second roof panel (25’) with a first end and second end; a pivotal connection joining the first and second roof panels at first ends (see column 2, lines 49 – 53); the first and second roof panels operable to nest together in a first configuration in which they are generally horizontally stacked(see figure 1; see column 2, lines 31-43); the first and second roof panels further operable to extend to a second configuration in which they form an A-frame (see figure 3); and the first and second roof panel second ends located opposite the pivotal connection and adjacent to each other when the roof panels are in the first configuration. 

In regard to claim 8, Johnson discloses wherein of the first and second roof panels, only the first roof panel pivots at a stationary axis (see column 2, lines44 -49).

In regard to claim 10, Johnson discloses substantially constructed of one or more hard panels (see column 2, lines 31 -34).

(claim 12) a generally rectangular lower body portion with front (10), back (11), left (9), and right sides (9) and a convertible A-frame roof comprising: a first roof panel (21) with a first end and second end; a second roof panel (25’) with a first end and second end; a pivotal connection joining the first and second roof panels at first ends (see column 2, lines 49 – 53); the first and second roof panels operable to nest together in a first configuration in which they are generally horizontally stacked (see figure 1; see column 2, lines 31-43); the first and second roof panels further operable to extend to a second configuration in which they form an A-frame (see figure 3); and the first and second roof panel second ends located opposite the pivotal connection and adjacent to each other when the roof panels are in the first configuration (see column 2, lines 31-38; see figure 2 with the second end of second panel 25’ [second end has hinges 23] near first panel 20 second end which is connected to sidewall 9; it can be seen that when the camper is completely folded that the second ends of the first panel 21 and the second panel 25’ are “adjacent” each other) .  

In regard to claim 14, Johnson discloses wherein of the first and second roof panels, only the first roof panel pivots at a stationary axis (see column 2, lines 44 -49).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent No. 3,001,813 in view of Skuldt US Patent No. 2,927,816.
Johnson meet the claim limitations as applied above.
The claimed invention is distinguishable from Johnson by its recitation of a trapezoidal front storage compartment.  
The Skuldt patent disclose a foldable trailer having a forward storage compartment (40, 37 as best seen in figure 3; see column 2, lines 41 – 54).

	In regard to the trapezoidal shape of the forward storage compartment.  The trapezoidal shape of the storage compartment is not significant to storage function. It is deemed to have been an obvious matter of choice to one of ordinary skill in the art at the time of the effective fling date of the invention to further modify Johnson as modified by Skuldt immediately above to construct the forward storage compartment as trapezoidal.  See  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent No. 3,001,813 in view of Min TW M552526.
Johnson meets the claim limitations as applied above.
The claimed invention is distinguishable from Johnson by its recitation of a back access door configured to open the entire back of the trailer.  
Min discloses a convertible camper trailer having a rear door configured to open the entire back side.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to modify Johnson so as to have the rear access door configured to open the entire back side of the trailer as taught by Min for easier accessibility to the inside of the camper including contents therein.

 


Claims 3, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent No. 3,001,813 in view of Marx et al. 6,783,169.
Johnson meets the claim limitations as applied above.
The claimed invention is distinguishable from Johnson by its recitation of a track for the second end of the second panel to travel along.
Marx discloses a foldable cover for a pickup truck bead.  The cover comprises of two sets of panels each having a first panel 48 and second panel 46.  The panels  have a deployed position as shown in figure 1 and folded storage position as shown in figures 3 and 4.  The second end of the second panel has guide member 52 that is received in tracks 34, 36 for guiding he pivoting panels 46, 48 between their proper storage and deployed position.
  It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to modify Johnson to incorporate a track with the second end of the second panel as taught by Marx to guide the second panel end along with the pivotally attached first panel between their deployed and stowed position.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson US Patent No. 3,001,813 in view of Miller US Patent No. 8,444,174.
Johnson meets the claim limitations as applied above.
The claimed invention is distinguishable from Johnson by its recitation of the panels being made from metal.
The Miller patent discloses a collapsible outdoor trailer wherein the walls are made from wood plastic or metal, see column 3, lines 58 – 64.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Johnson US Patent No. 3,001,813 in view of Brown US Patent No. 10,638,047.
Johnson meets the claim limitations as applied above.
The claimed invention is distinguishable from Johnson by its recitation of  an exoskeletal support system comprised of a plurality of exterior vertical support units.
The Brown patents disclose a trailer having an exoskeletal support system comprised of a plurality of exterior vertical support units, see figure 3.  The exoskeletal support system provides increased structural strength for the vertical walls and protection of the external panels, see column 1, lines 12-16.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective fling date of the invention to incorporate an exoskeletal support system having a plurality of vertical support units as taught by Brown with Johnson to improve the structural strength of the A-frame unit and to protect the panels.
  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the attached USPTO form 892 list of prior art is cited for their vehicle mounted expandable housing structure.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612